Citation Nr: 9922578	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to an increased evaluation for service 
connected residuals of a fractured right tibia, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to September 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In November 1995, the veteran testified at a hearing before 
the hearing officer of the RO.  In June 1999, the veteran 
testified at a hearing before the Board sitting at 
Washington, D. C.

The issue of entitlement to an increased evaluation for the 
service connected residuals of a fractured right tibia, will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent evidence of record attributing a 
current back disability to service or to an event or injury 
therein.

3.  The veteran's residuals of a head injury are of service 
origin.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
residuals of a back injuryis not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's residuals of a head injury were incurred in 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
residuals of a back injury and residuals of a head injury is 
whether he has submitted a well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet.App. 384, 388  
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Service connection may be grant for a disaes or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

I. Residuals Of A Back Injury

In his testimony at the hearing in November 1995, the veteran 
claimed that he had injured his back during his period of 
active service around 1956 when he was tossed down a number 
of stairs trying to defend himself from an attack by two 
individuals.  He indicated that he was transferred by shore 
patrol to the base hospital with  injuries to his back and 
right leg.  He indicated that he was given medication for his 
back pain and was provided with a back brace.  He reported 
having trouble with his back ever since.

The veteran also testified at a hearing before the Board in 
June 1999.  He indicated that he sustained a back injury when 
he fell down a couple of flights of stairs.  He stated that 
he had received lacerations on his back and was hospitalized 
as a result of injuries sustained in the fall.  He indicated 
that he was given a back brace.  He stated that the back 
injury was primarily in the low back area and that the 
residuals therefrom have become more severe since that time.

A review of the veteran's service medical records shows that 
the June 1954 entrance examination showed no pertinent 
abnormality.  A report of medical history recorded at that 
time also indicates that the veteran reported no pertinent 
abnormality.  The service medical records reflect that the 
veteran sustained a simple fracture of the right tibia and 
fibula in a fall down five to seven steps while engaged in a 
scuffle with two men.  The records show that the veteran 
underwent an open reduction of the fracture with fixation 
with a metal plate.  An examination was negative of any 
symptoms associated with a back injury.  A report of medical 
examination in conjunction with release to from service dated 
in August 1957 shows that upon clinical evaluation, his spine 
was normal.

Subsequent to service, the veteran underwent a VA examination 
in April 1958.  The veteran reported symptoms associated with 
his right leg injury but was silent as to symptoms associated 
with a low back disability.

Private outpatient treatment records dated in 1985 and 1986 
show that the veteran reported severe pain in the lower back 
radiating down to the right leg for the past few months.  
Physical examination in January 1986, revealed tenderness 
over the sciatic notch on the right with tenderness over the 
lumbosacral junction with paravertebral muscle spasms.  X-
rays revealed mild degree of degenerative arthritis.  The 
clinical diagnosis was acute herniated disc involving L4L5 on 
the right.  The veteran returned for follow-up treatment on a 
weekly basis with some improvement.  CAT Scan taken in 
February 1986 was negative for herniated disc.  The veteran 
was advised to continue physical therapy and conservative 
treatment.  He continued to receive followup treatment.

The veteran underwent a VA examination in August 1986.  He 
reported that he had difficulty walking due to residuals of 
his right leg injury.  The report is negative for any 
symptoms or diagnoses associated with a low back disability.

Private outpatient treatment records dated from December 1992 
to August 1993 show that the veteran was treated for pain and 
tenderness in the lumbar spine.

VA outpatient treatment records dated from July 1993 to March 
1994 show that the veteran was treated for chronic low back 
pain.  A radiology report dated in August 1993 shows that the 
veteran had normal lordosis with early degenerative narrowing 
at L2-L3 intervertebral disc space.  There was no other bone-
joint deformity seen.  A VA medical record dated in January 
1994 shows that the veteran reported back pain since service, 
but that he did not want to be examined, but rather would 
continue with medication.

A VA examination dated in August 1993 shows that the veteran 
reported low back pain which radiated to both sides to the 
buttock to the posterior knee area bilaterally.  The veteran 
stated that his condition has been progressive over the 
years, becoming especially worse since 1988.  Physical 
examination revealed that the veteran presented with Canadian 
crutches and a back brace.  He had a slow gait and tenderness 
in the lumbosacral spine area in the L4, L5 and S1 area.  He 
had paraspinal spasm and was tender mostly on the right but 
also on the left.  Range of motion of the back was five 
degrees of extension, 10 degrees of lateral bending, 10 
degrees of lateral rotation, and 30 degrees of forward 
bending.  X-rays showed normal lordosis with early 
degenerative narrowing at L2-L3 intervertebral disc space.  
There was no other bone-joint abnormality.  The assessment 
included low back syndrome with bilateral radiculopathy and a 
lot of paraspinal spasm.  There was decrease range of motion 
for which he needs to use a back brace and on X-ray it showed 
normal lordosis with early degenerative narrowing at L2-L3 
intervertebral disc space and degenerative joint disease of 
the lumbar spine.

A private medical record dated in April 1994 shows, in 
pertinent part,  that the veteran was being treated for 
lumbosacral myositis.  The veteran related his back and leg 
pain to 1955 when he fell and broke his leg while serving in 
the Navy.  He stated that he was in constant pain.  He 
reported that spasms in his back have made it very difficult 
for him to have a normal life in that he has difficulty 
sleeping and it is very debilitating to have such severe 
symptoms in the combination that he has.  The physician noted 
that no surgical intervention is warranted, but that he would 
be on medication for the rest of his life.

A private medical record dated in December 1994 shows that 
the veteran was under the care of his private physical for 
severe back pains which caused him to be out of work and at 
home rest for at least three months out of each year.  The 
physician indicated that the veteran had been on different 
types of medication to relieve his suffering and pain.

VA outpatient treatment records dated from December 1997 to 
June 1998 show a history of trauma and open reduction 
internal fixation from the 1950's with subsequent 
osteoarthritis pain.  The veteran reported low back pain and 
indicated that ibuprofen and Robaxin were ineffective.  The 
assessment included degenerative joint disease of the back. 

The veteran underwent a private magnetic resonance imaging 
(MRI) examination in June 1998.  The report shows that there 
was significant degeneration of the C5-6 disc with mild 
spurring.  There was reversal of the normal cervical 
curvature.  There was bony ridging encroaching into the canal 
with the bony ridge approaching the cervical cord and perhaps 
slightly abutting the ventral surface of the cord, but there 
was no significant cord flattening.  There was mild to 
moderate degeneration of the C6-7 disc.  The other discs were 
relatively intact.  The marrow signal was normal, with no 
fractures or malignancy.  The cranio-cervical junction was 
normal.  There was no herniated disc appreciated.  The study 
was degraded by motion artifacts and the foramina were not 
optimally visualized, however, no severe stenotic change was 
identified.  The cervical cord appears intrinsically normal.  
The opinion was degenerative cervical spondylosis, as 
described, involving primarily the C5-6 level where bony 
ridge mildly stenoses the spinal canal.

To summarize, the statements and testimony by the veteran are 
considered to be competent evidence when describing a symptom 
of a disability or disease or an icident which occurred uring 
service.  However, a lay person is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this regard the service medical reflect no complaints 
pertaining to a back injury or disease.  The first clinical 
evidence of a back disorder was the 1985 private medical 
report.  This is more than more than 28 years following 
service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
relates the recently diagnosed lumbosacral and cervical 
disabilities to the veteran's military service.  Accordingly, 
the Board finds that the claim for service connection for 
residuals of a back injury is not well grounded and must be 
denied.  See Caluza, supra.

The Board further finds that the veteran has been 
appropriately informed of the basis for the denial of the 
claim, and, therefore, of the type of evidence needed to 
establish a well-grounded claim.  The procedural requirements 
of 38 U.S.C.A. § 5103(a) (West 1991) have been satisfied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that, if the veteran produces medical 
evidence which tends to relate a current back disability to 
his active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).

II. Residuals Of A Head Injury

The veteran contends, in essence, that he has residuals of a 
head injury which was incurred during his period of active 
service.  In his testimony at the hearing in November 1995, 
the veteran claimed that he had fallen down and hit his head 
during his period of service.  He reported being knocked 
unconscious and requiring eight or nine stitches in the back 
of his head.  He indicated that since that time, he has 
experienced very serious headaches.  

The veteran also testified at a hearing before the Board in 
June 1999.  He indicated that in addition to the above-
referenced fall, he sustained a head injury when he fell down 
a couple of flights of stairs in a subsequent incident during 
service wherein he had been trying to defend himself from an 
attack by two individuals.

A review of the veteran's service medical records shows that 
the June 1954 entrance examination showed no pertinent 
abnormality.  A report of medical history record at that time 
also indicates that the veteran reported no pertinent 
abnormality.    
The service medical records reflect that in July 1955, the 
veteran was taken to a station hospital after becoming dizzy 
at a hotel pool, falling and hitting his head on a steel 
deck.  The report shows that the veteran lost consciousness 
briefly and incurred a large (5x5 cm) ragged, satellite wound 
at the occiput which was cleaned and dressed after closure 
with black silk sutures. The veteran was also referred for a 
possible fracture of the mandible, but testing was negative.  
The veteran was returned to light duty after six days.

Service medical records dated in February 1956 reveal that 
the veteran sustained a simple fracture of the tibia and 
fibula in a fall down five to seven steps while engaged in a 
scuffle with two men.  The veteran had received several blows 
in his abdomen and on his face.  Physical examination 
revealed that there was no loss of consciousness, but that 
there was a small superficial abrasion in the region of the 
lateral portion of his right eyebrow.  There was also a 1 cm 
laceration on his chin.  
The report of medical examination in conjunction with release 
to inactive duty dated in August 1957 shows that upon 
clinical evaluation, his head, face, neck and scalp were 
normal.

Subsequent to service, the veteran underwent a VA examination 
in April 1958.  The veteran reported symptoms associated with 
his right leg injury but was silent as to symptoms associated 
with a head injury.  Physical examination of the head was 
within normal limits.  The veteran underwent a VA examination 
in August 1986.  He reported that he had difficulty walking 
due to residuals of his right leg injury.  The report is 
negative for any symptoms or diagnoses associated with a head 
injury.

Private outpatient treatment records dated from December 1992 
to August 1993 show that the veteran had hypertension.

VA outpatient treatment records dated from July 1993 to March 
1994 show that the veteran reported a 51/2 month history of 
headaches and insomnia.  The diagnoses included hypertension 
and insomnia.  A VA examination dated in August 1993 shows 
that the veteran had a history of hypertension for which he 
was being followed by his private doctor.

A private medical record dated in April 1994 shows, in 
pertinent part,  that the veteran was being treated for 
severe headaches.  The veteran related his headaches to some 
time in 1956 when he fell on the back of his head requiring 
stitches while in the Navy.  The veteran indicated that his 
headaches are constant and are only relieved by Ergotamine 
that the VA has provided.  

A private medical record dated in December 1994 shows that 
the veteran was under the care of his private physician since 
January 1959.  The physician indicated that while in his 
care, the veteran has had very bad head pains which he 
referred to as traction headaches or inflammatory headaches 
with pressure within the skull bottom and top of the cranium, 
stemming from a variety of disorders which was caused by a 
fall to the back of the head while he was a member of the 
U.S. Navy, which he had to drag out of him.  The examiner 
indicated that there is no sinusitis related to any of the 
headaches because they have been ruled out by tests.  There 
was no frontal or echimoidal passage break or nasal maxillary 
sinus blockage or any mucous drainage over the past 27 years 
of treatment.  Also noted was that X-rays showed no 
abnormalities in these areas, but the physician indicated 
that there was pressure in the head causing great pain.  The 
physician also indicated that a psychological examination 
noted no problems that could be contributed to the headaches.

VA outpatient treatment records dated from December 1997 to 
June 1998 show a history of trauma and open reduction 
internal fixation from the 1950's with subsequent 
osteoarthritis pain.  The veteran reported experiencing 
headaches and insomnia.  The assessment included chronic 
headaches, hypertension and depression. 

A private neurologic consultation report dated in June 1998 
shows that the veteran reported frequent bitemporal headaches 
since 1956.  Physical examination revealed that the head was 
atraumatic and normocephalic.  The impression was regarding 
bilateral arm pain and numbness.

The evidence of record demonstrates that the veteran did not 
have headaches upon entrance to active duty.  Service medical 
records reveal that the veteran was hospitalized with a head 
injury in July 1955 and for injuries related to a fall in 
February 1956, both occurrences during his period of active 
service.

The veteran's private physician, in a medical record dated in 
December 1994, established that the veteran was under his 
care since January 1959.  The physician indicated that the 
veteran has had very bad head pains stemming from a variety 
of disorders which were caused by a fall to the back of the 
head while he was a member of the U.S. Navy.  The examiner 
indicated that there is no sinusitis related to any of the 
headaches because they have been ruled out by tests.

Furthermore, the veteran has reported that his symptoms have 
been chronic in nature since 1956.  The veteran's statements 
describing the symptoms associated with his headaches are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1998).  

The Board finds that the current evidence is in equipoise.  
As such, the benefit of the doubt is in favor of the veteran.  
Accordingly service connection for residuals of a head injury 
is warranted.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied. Entitlement to service connection for 
residuals of a head injury is granted.  


REMAND

The veteran asserts that he is entitled to an increased 
rating evaluation for his service connected residuals of a 
fracture of the right tibia.  The Board finds that the 
veteran's claim for an increased rating evaluation is well 
grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991);  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the veteran in the 
development of his claim.

Since the most recent VA compensation and pension examination 
in August 1993, the veteran has been receiving intermittent 
treatment at private and VA facilities for symptoms 
associated with the residuals of his fractured right tibia. 

In his June 1999 testimony before the Board, the veteran 
indicated that his whole leg swells up when he tries to walk.  
He stated that his motion is very poor and that he must use a 
wheel chair to ambulate.  He reported that he experiences 
severe pain for which he takes medication prescribed by VA.  
The veteran indicated that he wears special shoes, an 
orthopedic sock, a knee pad, and a knee brace.

The veteran's right leg disability has been evaluated under 
Diagnostic Codes 5271 and 5262.  Diagnostic Code 5271 
provides the rating criteria for a disability described as 
limitation of motion of the ankle. Diagnostic Code 5262 
provides the rating criteria for an impairment of the tibia 
and fibula.  The United States Court of Appealls for Veterans 
Claims (Court) has held that when a diagnostic code provides 
for compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

In his June 1999 testimony before the Board, the veteran 
indicated that his whole leg swells up when he tried to walk.  
He stated that his motion is very poor and that he must uses 
Canadian crutches or a wheel chair.  He reported that he 
experiences severe pain for which he takes medication 
prescribed by VA.  The veteran indicated that he wore a knee 
brace.

The current medical evidence does not clearly address the 
degree of limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination, the Board 
is of the opinion that another VA examination is warranted.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for 
disabilities in issue since his release 
from active duty to the present which 
have not already been associated with the 
claims folder, to include current 
treatment records.  The RO should notify 
the veteran that he may submit additional 
evidence and argument in support of his 
claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the Ringwood 
Maedical Association to furnish copies of 
the actual medical records regarding the 
treatment rendered by Drs Pelittiri 
(fowarded records to Dr. Gaston), Gaston, 
Mills, and Rametta covering a perod from 
1959 to April 1994. 

3.  The RO should obtain all current 
treatment records from the VA medical 
facility covering the period from July 
1998 to the present.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the residuals 
of the fracture of the right tibia and 
fibula..  The examiner should be provided 
with the veteran's claims folder and a 
copy of this Remand prior to conducting 
the examination.  All appropriate tests 
and studies should be accomplished at 
this time.  The examination should 
include an evaluation of the right knee 
and ankle.  The examiner should include 
range of motion findings of all involved 
joints and set forth what is considered 
to be normal range of motion.  The 
examiner is requested to describe all 
abnormal findings regarding the right 
leg, to include any involvement of any 
associated joint structures, muscles and 
nerves.  Any associated functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance, should be noted.  The examiner 
should also evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms, 
such as visible manifestation of pain on 
movement of any associated the joint.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use, and document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  The examiner 
is requested to describe any muscle 
damage, and to identify the muscle 
group(s) involved.

5.  A VA examination should be conducted 
by a neurologist in oreder to determine 
the nature, severity and etiology of any 
residuals of a head injury, to include 
headaches.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand prior to 
conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  The examiners 
attention is directed to the December 
1994 statement from Dr. Pelittiri.  
Following the examination it is requested 
that the examiner render an opinionas to 
whether it is as likely as not that any 
disability diagnosed to include headaches 
is related to the inservice injuries.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status, to include 
consideration of 38 C.F.R. §§ 4.40 and 
4.45 (1998).  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further review. The 
purposes of this REMAND is to obtain additional information, 
and to ensure compliance with due process considerations.  
The Board intimates no opinion as to the ultimate disposition 
thereof.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

